Exhibit 1.1 Shares of Common Stock (or Pre-Funded Warrants to Purchase Shares of Common Stock in Lieu Thereof) and Warrants to Purchase Shares of Common Stock CELSION CORPORATION UNDERWRITING AGREEMENT , 2017 Oppenheimer & Co. Inc. as Representative of the several Underwriters named in Schedule I hereto c/o Oppenheimer & Co. Inc. 85 Broad St. New York, New York 10004 Ladies and Gentlemen: Celsion Corporation, a Delaware corporation (the “Company”) proposes, subject to the terms and conditions contained herein, to sell to you and the other underwriters named on Schedule I to this Agreement (the “Underwriters”), for whom you are acting as Representative (the “Representative”), (i) an aggregate of shares (the “Firm Shares”) of the Company’s common stock, $0.01 par value per share (the “Common Stock”) or pre-funded warrants (the “Pre-Funded Warrants”) to purchase Common Stock in lieu thereof at an exercise price of $0.01 per share (the “Pre-Funded Warrant Shares”) and (ii) warrants (the “Firm Warrants” and collectively with the Firm Shares, the “Firm Securities”) to purchase up to an aggregate of [ ] shares of Common Stock (the “Warrant Shares”). The respective amounts of the Firm Securities to be purchased by each of the several Underwriters are set forth opposite their names on Schedule I hereto. In addition, the Company proposes to grant to the Underwriters an option to purchase up to (i) an additional shares (the “Company Option Shares”) of Common Stock and/or (ii) Warrants to purchase up to an additional shares of Common Stock (the “Option Warrants” and together with the Company Option Shares, the “Option Securities”) from the Company for the purpose of covering over-allotments in connection with the sale of the Firm Securities. The Firm Shares and the Company Option Shares are collectively called the “Shares”; the Firm Warrants and the Option Warrants are collectively referred to herein as the “Warrants”; the Common Stock underlying the Warrants are referred to herein as the “Warrant Shares”; and the Firm Securities, the Option Securities, the Pre-Funded Warrants, the Warrant Shares and the Pre-Funded Warrant Shares are collectively referred to herein as the “Securities.” The Shares and/or Pre-Funded Warrants and the Warrants shall be sold together as a fixed combination, each consisting of one share of Common Stock and a Warrant to purchase [ ] of Common Stock. The Shares and/or Pre-Funded Warrants and the Warrants shall be immediately separable and transferable upon issuance. The terms of the Warrants are set forth in the form of Warrant attached hereto as Exhibit B and the terms of the Pre-Funded Warrants are set forth in the form of Warrant attached hereto as Exhibit C . The Company also proposes to issue to the Representative, in their individual capacity, the warrants referred to in Section 1(c) to purchase up to an aggregate of shares of Common Stock. The Company has prepared and filed in conformity with the requirements of the Securities Act of 1933, as amended (the “Securities Act”), and the published rules and regulations thereunder (the “Rules”) adopted by the Securities and Exchange Commission (the “Commission”) a Registration Statement (as hereinafter defined) on Form S-1 (No. 333-217455), including a preliminary prospectus relating to the Securities, and such amendments thereof as may have been required to the date of this Agreement. Copies of such Registration Statement (including all amendments thereof) and of the related Preliminary Prospectus (as hereinafter defined) have heretofore been delivered by the Company to you. The term “Preliminary Prospectus” means any preliminary prospectus included at any time as a part of the Registration Statement or filed with the Commission by the Company pursuant to Rule 424(a) of the Rules. The term “Registration Statement” as used in this Agreement means the initial registration statement (including all exhibits, financial schedules and all documents and information deemed to be a part of the Registration Statement through incorporation by reference or otherwise), as amended at the time and on the date it becomes effective (the “Effective Date”), including the information (if any) contained in the form of final prospectus filed with the Commission pursuant to Rule 424(b) of the Rules and deemed to be part thereof at the time of effectiveness pursuant to Rule 430A of the Rules. If the Company has filed an abbreviated registration statement to register additional Shares pursuant to Rule 462(b) under the Rules (the “462(b) Registration Statement”), then any reference herein to the Registration Statement shall also be deemed to include such 462(b) Registration Statement. The term “Prospectus” as used in this Agreement means the prospectus in the form included in the Registration Statement at the time of effectiveness or, if Rule 430A of the Rules is relied on, the term Prospectus shall also include the final prospectus filed with the Commission pursuant to and within the time limits described in Rule 424(b) of the Rules. The Company understands that the Underwriters propose to make a public offering of the Securities, as set forth in and pursuant to the Statutory Prospectus (as hereinafter defined) and the Prospectus, as soon after the Effective Date and the date of this Agreement as the Representative deems advisable. The Company hereby confirms that the Underwriters and dealers have been authorized to distribute or cause to be distributed each Preliminary Prospectus, and each Issuer Free Writing Prospectus (as hereinafter defined) and are authorized to distribute the Prospectus (as from time to time amended or supplemented if the Company furnishes amendments or supplements thereto to the Underwriters). 2 1.
